
	
		III
		111th CONGRESS
		1st Session
		S. RES. 377
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2009
			Mrs. Hagan (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the University of North
		  Carolina Tar Heels for winning the 2009 National Collegiate Athletic
		  Association Field Hockey National Championship. 
	
	
		Whereas, on November 22, 2009, the University of North
			 Carolina defeated the University of Maryland by a score of 3–2 to win the 2009
			 National Collegiate Athletic Association (NCAA) Field Hockey National
			 Championship;
		Whereas the University of North Carolina Tar Heels
			 finished the season with an overall record of 20–2, and an Atlantic Coast
			 Conference (ACC) regular season record of 4–1;
		Whereas the University of North Carolina's Illse Davids,
			 Katelyn Falgowski, Danielle Forword, Jackie Kintzer, and Kelsey Kolojejchick
			 were named to the 2009 All-ACC first team;
		Whereas Kelsey Kolojejchick was named the ACC Rookie of
			 the Year;
		Whereas the Tar Heels entered the NCAA tournament ranked
			 third, behind the only 2 teams to which they had lost during the regular
			 season, the University of Virginia and the University of Maryland;
		Whereas the Tar Heels defeated the University of Virginia
			 by a score of 3–2 in the national semi-final game;
		Whereas the defending national champion and top-ranked
			 University of Maryland entered the NCAA championship game with an undefeated
			 23–0 record;
		Whereas the University of North Carolina kept the
			 University of Maryland scoreless during the first period, despite being outshot
			 8–1;
		Whereas senior captain Danielle Forword lifted the Tar
			 Heels to victory in the championship game on a game-winning goal with 11.7
			 seconds remaining;
		Whereas the Tar Heels overcame a previous 4–1 loss during
			 the regular season to the University of Maryland;
		Whereas the University of North Carolina's Illse Davids,
			 Katelyn Falgowaski, Danielle Forword, and Jackie Kintzer were named to the 2009
			 NCAA All-Tournament Team;
		Whereas the University of North Carolina’s Katelyn
			 Falgowski, Jackie Kintzer, and Kelsey Kolojejchick were named first-team
			 All-Americans by the National Field Hockey Coaches Association;
		Whereas Kelsey Kolojejchick became the first Tar Heel
			 freshman to earn first-team All-America honors;
		Whereas the University of North Carolina’s Illse Davids
			 and Danielle Forword were named second-team All-Americans, with Melanie Brill
			 named to the third team;
		Whereas 31 North Carolina players have earned first-team
			 All-America honors on 43 occasions;
		Whereas Coach Karen Shelton was named as the South Region
			 Coach of the Year by the National Field Hockey Coaches Association; and,
		Whereas the University of North Carolina made its 26th
			 NCAA Tournament appearance and won the school’s sixth NCAA field hockey
			 championship: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of North Carolina on winning the 2009 National Collegiate Athletic
			 Association Field Hockey National Championship;
			(2)recognizes the
			 achievement of the players, coaches, and students, as well as their dedication
			 to excellence that helped propel the field hockey team to win the championship;
			 and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the chancellor of
			 the University of North Carolina, H. Holden Thorp;
				(B)the athletic
			 director of the University of North Carolina, Dick Baddour; and
				(C)the head coach of
			 the University of North Carolina field hockey team, Karen Shelton.
				
